     Case 2:17-cv-01184-APG-VCF Document 89 Filed 11/20/20 Page 1 of 3




     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Michael S. Kelley, Esq.
 3   Nevada Bar No. 10101
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     mkelley@wrightlegal.net
 6   Attorneys for Plaintiff, Wells Fargo Bank, N.A., as Trustee for ABFC 2004-OPT3 Trust, ABFC
 7   Asset-Backed Certificates, Series 2004-OPT3

 8                                UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   WELLS FARGO BANK, N.A., AS TRUSTEE                  Case No.: 2:17-cv-01184-APG-VCF
     FOR ABFC 2004-OPT3 TRUST, ABFC
12   ASSET-BACKED CERTIFICATES, SERIES                   STIPULATION AND ORDER FOR
13   2004-OPT3,                                          DISMISSAL WITH PREJUDICE

14                  Plaintiff,
15          vs.
16
     KARI LEE LIMITED PARTNERSHIP;
17   SATICOY BAY, LLC SERIES 5451
     AUTUMN CROCUS; ALARISA
18
     PROPERTIES, LLC; ARBOR PARK
19   COMMUNITY ASSOCIATION; ABSOLUTE
     COLLECTION SERVICES LLC,
20
                    Defendants.
21
            Plaintiff, Wells Fargo Bank, N.A., as Trustee for ABFC 2004-OPT3 Trust, ABFC Asset-
22
     Backed Certificates, Series 2004-OPT3, Defendant Saticoy Bay LLC Series 5451 Autumn
23
     Crocus, and Defendant, Arbor Park Community Association, by and through their undersigned
24
     attorneys, hereby stipulate to dismiss this matter and all claims with prejudice, each party shall
25
     bear its own attorney’s fees and costs.
26
            IT IS SO STIPULATED.
27
28



                                                 Page 1 of 3
     Case 2:17-cv-01184-APG-VCF Document 89 Filed 11/20/20 Page 2 of 3




 1          DATED this 20th day of November, 2020.
 2   WRIGHT, FINLAY & ZAK, LLP                         LAW OFFICES OF MICHAEL F. BOHN,
 3                                                     ESQ., LTD.

 4   /s/ Michael S. Kelley, Esq.                       /s/ Adam R. Trippiedi
     Robert A. Riether, Esq.                           Michael F. Bohn, Esq.
 5
     Nevada Bar No. 12076                              Nevada Bar No.: 1641
 6   Michael S. Kelley, Esq.                           Adam R. Trippiedi, Esq.
     Nevada Bar No. 10101                              Nevada Bar No.: 12294
 7   7785 W. Sahara Ave., Suite 200                    2260 Corporate Circle, Suite 480
 8   Las Vegas, Nevada 89117                           Henderson, Nevada 89074
     Attorneys for Plaintiff, Wells Fargo Bank,        Attorneys for Defendant Saticoy Bay LLC
 9   N.A., as Trustee for ABFC 2004-OPT3               Series 5451 Autumn Crocus
     Trust, ABFC Asset-Backed Certificates,
10   Series 2004-OPT3
11
     TYSON & MENDES LLP
12
     /s/ Margaret E. Schmidt
13   Thomas E. McGrath, Esq.
14   Nevada Bar No. 7086
     Margaret E. Schmidt, Esq.
15   Nevada Bar No. 12489
     3960 Howard Hughes Parkway, Ste 600
16   Las Vegas, Nevada 89169
17   Attorney for Arbor Park Community
     Association
18
                                                  ORDER
19
            Based upon the foregoing Stipulation by and between the parties, and good cause
20
     appearing,
21
            IT IS FURTHER ORDERED that the above-referenced matter, including all remaining
22
     claims for relief thereto, by and between all Parties, shall be dismissed with prejudice.
23
            IT IS SO ORDERED.
24
                                                   IT IS SO ORDERED:
25
                                                   _______________________________________
26                                                 UNITED STATES DISTRICT COURT JUDGE
27
                                                           November 20, 2020
                                                   DATED: ______________________________
28



                                                  Page 2 of 3
     Case 2:17-cv-01184-APG-VCF Document 89 Filed 11/20/20 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that I am an employee of WRIGHT, FINLAY & ZAK, LLP, and
 3   that on this 20th day of November, 2020, I did cause a true copy of the foregoing
 4   STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE to be served through
 5   the ECF System, to all parties on the CM/ECF service list.
 6
            Michael F. Bohn mbohn@bohnlawfirm.com, atrippiedi@bohnlawfirm.com,
 7
            mazza@bohnlawfirm.com, office@bohnlawfirm.com
 8
            Thomas E. McGrath tmcgrath@tysonmendes.com, KSavage-
 9          Koehm@tysonmendes.com, SFisher@TysonMendes.com,
            TysonMendesLV@outlook.com, aspina-hellem@tysonmendes.com
10
11          Margaret E Schmidt mschmidt@tysonmendes.com, KSavage-
            Koehm@tysonmendes.com, SFisher@TysonMendes.com,
12          TysonMendesLV@outlook.com, aspina-hellem@tysonmendes.com
13
            Adam R Trippiedi     atrippiedi@bohnlawfirm.com
14
            Christopher Ammon Lund clund@tysonmendes.com, KSavage-
15          Koehm@tysonmendes.com, SFisher@TysonMendes.com,
16          TysonMendesLV@outlook.com, aspina-hellem@tysonmendes.com

17
18
19                                        /s/ Lisa Cox                             ..
                                          An Employee of WRIGHT, FINLAY & ZAK, LLP
20
21
22
23
24
25
26
27
28



                                                Page 3 of 3
